 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DONNY STEWARD,                                    No. 1:19-cv-01022-DAD-EPG
12                      Plaintiff,
13          v.                                         ORDER DENYING MOTION FOR
                                                       TEMPORARY RESTRAINING ORDER
14   CHRISTIAN PFEIFFER, et al.,
                                                       (Doc. Nos. 11, 13)
15                      Defendants.
16

17          On July 26, 2019, plaintiff Donny Steward, proceeding pro se, filed a complaint alleging

18   that Kern Valley State Prison officials are liable for using excessive force against him and of

19   deliberate indifference to his serious medical need in violation of the Eighth Amendment. (Doc.

20   No. 1.) On September 6, 2019, less than two months after filing his complaint in this action,

21   plaintiff filed a motion seeking a temporary restraining order prohibiting defendants Yeary and

22   Villasques1 from harming or having any contact with him. (Doc. No. 11 at 14–17.) On

23   September 16, 2019, plaintiff filed a “motion in support of the temporary restraining order and for

24   injunctive relief,” arguing that he requires protection injury allegedly caused by correctional

25   officers. (Doc. No. 13.) For the reasons set forth below, plaintiff’s motions will be denied.

26   1
        The court notes that plaintiff named Correctional Officers Yeary and Villeges as defendants in
27   his complaint. (Doc. No. 1 at 6.) However, defendant Yeary is listed as “Henry” on the court’s
     docket, and it appears possible that plaintiff’s reference to a defendant Villasques in his motions
28   is actually intended to refer to defendant Villeges. (See Doc. Nos. 11, 13.)
                                                        1
 1          The standard for issuing a temporary restraining order is “substantially identical” to the

 2   standard for issuing a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush &

 3   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “The proper legal standard for preliminary injunctive

 4   relief requires a party to demonstrate ‘that he is likely to succeed on the merits, that he is likely to

 5   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

 6   favor, and that an injunction is in the public interest.’” Stormans, Inc. v. Selecky, 586 F.3d 1109,

 7   1127 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20); see also Ctr. for Food Safety v. Vilsack,

 8   636 F.3d 1166, 1172 (9th Cir. 2011) (“After Winter, ‘plaintiffs must establish that irreparable

 9   harm is likely, not just possible, in order to obtain a preliminary injunction.’”); Am. Trucking

10   Ass’ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009). A plaintiff seeking a

11   preliminary injunction must make a showing on all four of these prongs. All. for the Wild Rockies

12   v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). The Ninth Circuit has also held that “[a]

13   preliminary injunction is appropriate when a plaintiff demonstrates . . . that serious questions

14   going to the merits were raised and the balance of hardships tips sharply in the plaintiff’s favor.”

15   Id. at 1134–35 (quoting Lands Council v. McNair, 537 F.3d 981, 987 (9th Cir. 2008) (en banc)).2

16   The party seeking the injunction bears the burden of proving these elements. Klein v. City of San

17   Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009); see also Caribbean Marine Servs. Co. v.

18   Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (citation omitted) (“A plaintiff must do more than

19   merely allege imminent harm sufficient to establish standing; a plaintiff must demonstrate

20   immediate threatened injury as a prerequisite to preliminary injunctive relief”).
21          The court first notes that here, defendants Yeary and Villeges do not appear to have been

22   notified of the filing of these motions. Under Federal Rule of Civil Procedure 65(b), the court

23   may issue a temporary restraining order without notice to the adverse party only if “(A) specific

24   facts in an affidavit or a verified complaint clearly show that immediate and irreparable injury,

25   2
       The Ninth Circuit has found that this “serious question” version of the circuit’s sliding scale
26   approach survives “when applied as part of the four-element Winter test.” All. for the Wild
     Rockies, 632 F.3d at 1134. “That is, ‘serious questions going to the merits’ and a balance of
27   hardships that tips sharply towards the plaintiff can support issuance of a preliminary injunction,
     so long as the plaintiff also shows that there is a likelihood of irreparable injury and that the
28   injunction is in the public interest.” Id. at 1135.
                                                         2
 1   loss, or damage will result to the movant before the adverse party can be heard in opposition; and

 2   (B) the movant’s attorney certifies in writing any efforts made to give notice and the reasons why

 3   it should not be required.” Even assuming that the allegations in plaintiff’s pending motions

 4   could be construed to show immediate and irreparable injury, plaintiff has not alleged that any

 5   attempt was made to give notice to the adverse parties. See Reno Air Racing Ass’n, Inc. v.

 6   McCord, 452 F.3d 1126, 1130–32 (9th Cir. 2006).

 7           Moreover, plaintiff has not made showing sufficient to demonstrate that he is entitled to

 8   the temporary injunctive relief he seeks under the legal standard set forth above. The bulk of his

 9   motion appears to be devoted to allegations in support of his underlying claims of past

10   constitutional violations and vague, general complaints regarding his treatment by correctional

11   officers. The one specific allegation of a use of force allegedly in retaliation for his filing of this

12   action concerns an incident where one of the named officers allegedly shut a cell door onto

13   plaintiff’s hand injuring him. The denial of plaintiff’s motion for a temporary restraining order is

14   without prejudice to plaintiff’s filing of a separate action alleging a constitutional violation based

15   upon his allegations in that regard.

16           Accordingly, plaintiff’s motion for a temporary restraining order (Doc. No. 11) and

17   motion in support of the temporary restraining order (Doc. No. 13) are denied.

18   IT IS SO ORDERED.
19
         Dated:    September 17, 2019
20                                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        3
